Title: From James Madison to Arthur Lee, 25 June 1782
From: Madison, James
To: Lee, Arthur



Dear Sir
Philada. 25th. June 1782.

The bill which you lately inclosed to me was duly honored, and the contents of it are in my hands subject to any order which you may wish to give.
A private letter from Mr. Adams of the 11th. of April, informs his correspondent that Friesland Holland, Utrecht, Zealand & Overyssel had taken decided resolutions for a treaty with the U. States; and that like resolutions might be expected in a few days from the two remaining provinces. A Leyden paper of posterior date, says that six provinces had concurred in this measure. This revolution ap[pear]s t[o have]  been exceedingly stimulated by the  [int]erest which apprehended that if th[e]  was lost, they might be excluded  tion from some of the commercial privileges which England may obtain. It is observed in a long memorial from the Merchants to the States General that, the importance of the American trade was experienced by them very sensibly prior to the loss of St. Eustatius, as it has been throughout the war by France; that the Ordinance of Congress agst. British Manufactures presents a precious season for substituting those of other nations, & that this season ought the rather to be improved as nothing will be so likely to open the ears of G. B. to the demands of the U. S. & to a general peace, as the prospect of being supplanted in the commercial preference, which she still expects from the habits of America.
The trafic with the Enemy’s lines, had increased to so great a degree that it was thought necessary for Congress to renew their exhortations to the States upon this subject, and to summ  of the people in aid of the public  Resolutions will be laid before you  tive character. We also understand  cious intercourse with the Enemy is carryed on under collusive captures preconcerted between Vessels from N.Y. & vessels fitted out on the neighbouring coasts This abuse lies more within the purview of Congress and a remedy for it is now under consideration. If the trade with N.Y. cannot be suppressed by some means or other it will very shortly steal from us all our hard money, and render our taxations abortive.
I am Dr. Sir with much respect Yr obt friend & servt.
J Madison Jr.
